693 F.2d 232
224 U.S.App.D.C. 117
Edward R. VAULS, Petitioner,v.VETERANS ADMINISTRATION, Merit Systems Protection Board, andUnited States of America, Respondents.
No. 82-1054.
United States Court of Appeals,District of Columbia Circuit.
Submitted Nov. 4, 1982.Decided Nov. 19, 1982.

James R. Rosa and Mitchell J. Notis, Washington, D.C., on brief for petitioner.
Stanley S. Harris, U.S. Atty. and Royce C. Lamberth, R. Craig Lawrence, Michael J. Ryan, and Regina C. McGranery, Asst. U.S. Attys., Washington, D.C., on brief for respondent.  Alan F. Greenwald and Evangeline W. Swift, Attys., Merit Systems Protection Bd., Washington, D.C., entered appearances for respondent.
Before WRIGHT, WILKEY, and WALD, Circuit Judges.
Opinion for the court per curiam.

PER CURIAM:

1
We conclude, in agreement with the decisions in Hayes v. United States Government Printing Office, 684 F.2d 137 (D.C.Cir.1982), Chang v. Merit Systems Protection Board, 677 F.2d 173 (1st Cir.1982), Christo v. Merit Systems Protection Board, 667 F.2d 882 (10th Cir.1981), and Wiggins v. United States Postal Service, 653 F.2d 219 (5th Cir.1981), that mixed cases involving claims of both discrimination and improper agency action must be brought as one action in the District Court.  Accordingly, this court lacks jurisdiction over the petition, and it is therefore dismissed.


2
So ordered.